                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                  AUGUSTA DIVISION

JEREMY NATHANIEL WILLIAMS,                    )
                                              )
              Plaintiff,                      )
                                              )
       v.                                     )          CV 119-165
                                              )
LATASHA HARRIS,                               )
                                              )
              Defendant.                      )


            MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION


       Plaintiff, incarcerated at Augusta State Medical Prison (“ASMP”) in Grovetown,

Georgia, brought the above-captioned civil case and is proceeding pro se and in forma

pauperis. Before the Court is Plaintiff’s motion for entry of default. (Doc. no. 15.) For the

reasons set forth below, the Court REPORTS and RECOMMENDS Plaintiff’s motion be

DENIED.

       Plaintiff moves for entry of default against Defendant Harris because she failed to

respond to Plaintiff’s complaint twenty days after being served with a summons and

complaint by the Marshals Service. (Doc. no. 15.) Under Fed. R. Civ. P. 55(a), a party is

entitled to entry of default when it has shown an adverse party has failed to plead or

otherwise defend against a complaint through affidavit or otherwise. Entry of default is not

warranted because Defendant Harris’s deadline to respond to Plaintiff’s complaint has not

passed. On October 21, 2019, the United States Marshal requested Defendant Harris waive

formal service of summons, and, on November 19, 2019, defense counsel for Defendant
Harris executed the waiver of service. (Doc. no. 14.) As the Court explained in its October

18, 2019 Order, a defendant who waives formal service of summons does not have to answer

the complaint until sixty days after the date the Marshal mails the request for waiver. (Doc.

no. 12, p. 3 (citing Fed. R. Civ. P. 4(d)(3)).) Accordingly, entry of default against Officer

Hallett is not appropriate because she has until December 20, 2019, to respond to Plaintiff’s

complaint.

       Accordingly, for the reasons stated above, the Court REPORTS and RECOMMENDS

Plaintiff’s motion for entry of default be DENIED. (Doc. no. 15.)

       SO REPORTED and RECOMMENDED this 5th day of December, 2019, at Augusta,

Georgia.




                                           2
